Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
1.	This action is the second Office Action for this Application.  Applicant’s amendments and arguments filed on 11/13/20 have been fully considered. Claims 1-3 are pending and examined below.  Claims 4 and 5 are Cancelled. Claims 1-3 are Amended.

Response to Amendments
2.	The Specification objections set forth in the prior Office Action are withdrawn.  The Applicant has amended the claims to overcome the objections.

END -- Response to Amendments

Response to Arguments

3.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn.  However, the Applicant's substantial amendments to the claims introduce new rejections under 35 U.S.C. 112(b) per the Detailed Action below.

4.	The Claim Rejections under 35 U.S.C. 101 relating to abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts, “The Claims are not directed towards an abstract idea, or mere 

	The Examiner replies:  The Applicant does not explain or argue why the amended claims are not directed to an abstract idea in the context of the Office guidance.  The amended claims recite an abstract idea as described in the Office Action below.  Displaying the underwriting decision is insignificant extra-solution activity.

b)	The Applicant asserts, “Moreover, Claim 1 recites a practical application of generating a credit scoring model that is both more accurate and stable by ensembling a regression scoring model, a classification tree scoring model, a neural network scoring model, and a support vector machine scoring model, as recited in Clams 1-3".

The Examiner replies:   Other than making conclusory statements, The Applicant does not explain or argue why the amended claims recite a Practical Application in the context of the Office guidance.  The amended claims do not recite a Practical Application as described in the Office Action below.

c)	The Applicant asserts, “The Claims do not recite use of a generic computer to generate underwriting decisions, but rather recite use of a specifically constructed ensemble credit scoring model to generate underwriting decisions".

	The Examiner replies:  Claim 1 recites a "central computer".  Par [0024] of the Specification discloses, "As used herein, the term " CENTRAL COMPUTER" shall generally refer to one or more sub-components or machines configured for receiving, manipulating, configuring, analyzing, synthesizing, communicating, and/or processing data associated with the borrower (including for example: a formal processing unit 40, a variable processing unit 50, an ensemble module 60, a model processing unit 70, a data compiler 80, and a communications hub 90--See Merrill Application). Any of the foregoing subcomponents or machines can optionally be integrated into a single operating unit, or distributed throughout multiple hardware entities through networked or cloud-based resources. Moreover, the central computer may be configured to interface with and/or receive any or all data to/from the USER DEVICE, BORROWER DEVICE, and/or one or more components of the preferred system 10 as shown in FIG. 1 which is described in more detail in the Merrill Application, incorporated by reference in its entirety".  The Merrill Application #13,454,970 discloses in Par [0033], "Aspects of the system and method of the preferred embodiment can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with the borrower device 12, the user device 30, the central computer 20 and the various components thereof, and/or any of the raw datasets 14, 16, 18. Other systems and methods of the preferred embodiment can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated by computer-executable components preferably integrated with a central computer 20 or user device 30 of the type described above. The computer-readable medium can be stored on any any suitable dedicated hardware device can (alternatively or additionally) execute the instructions". By Applicant's own admission and without any disclosure to the contrary, the Examiner interprets the Central Computer is a generic computer executing "specifically constructed ensemble credit scoring model to generate underwriting decisions" (i.e., executing software).


5.	The Claim Rejections under 35 U.S.C. 103 set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive.  The Applicant has amended the claims rendering Applicant’s arguments moot regarding amended limitations not being embodied in the prior art previously presented.  The Examiner has searched and found new art and/or other recitations in the prior art previously presented that embody the amended limitations.

END -- Response to Arguments

DETAILED ACTION

Priority
6.	Acknowledgment is made of applicant’s claim for domestic priority.  This application is a continuation of U.S. Application No. 14/991,616, filed 1/08/2016, which is a continuation of U.S. Application No. 14/276,632, filed 5/13/2014 which is a continuation of U.S. Application No. 13/622,260, filed 9/18/2012, which is a continuation-in-part of U.S. Application No. 13/454,970, filed 4/24/2012, which claims the benefit of U.S. Provisional Application No. 61/545,496, filed 

Even though the continuity for this Application indicates a priority date of 10/10/2011, the Application has numerous rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) in the Office Action below.  Only after these rejections are resolved will the Examiner be able to determine the priority date for specific claim limitations.  Provisional application dated 10/10/2011 has scant detail describing the claimed invention.  Non-provisional Application No. 13/622,260 filed 4/24/2012 has significantly more detail and better serves as a priority date for many of the features of the claimed invention.  Accordingly, the domestic priority date initially is assumed to be 9/18/12.

	The Examiner additionally notes this is a transition application claiming priority to pre-AIA  applications but with the instant application filed after 3/16/13 (i.e. post-AIA ).  New matter, if any, disclosed after 3/16/3013 will be examined under AIA .

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..

7.	Claims 2-3 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

a) 	Claim 2 recites, "generating a classifier by using training data for a second sub-group of the identified group of features”, and "generating a regression tree by using training data for a third sub-group of the identified group of features".  The Applicant's Specification does not disclose exactly what comprises generating a classifier or generating a regression tree.  The Specification discloses in Par [0048], "For instance, one can use traditional machine learning techniques, such as regression models, classification trees, neural networks, or support vector machines to build scoring systems on the basis of the past performance data, producing a variety of complex algorithms for quantifying aggregate risk".  The Specification does not disclose how a classifier or regression tree is generated nor does it disclose generating a "classifier" and a "regression tree" as two separate steps or items vs. using a "classification tree". Accordingly, the Applicant has not disclosed how the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Dependent claim 3 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

b)	Claim 2 recites, "training the regression scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree; training the classification tree scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree; training the neural network scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree; training the support vector machine scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree".  The Applicant's Specification output of the same or another model.  Accordingly, the Applicant has not disclosed how the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Dependent claim 3 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

c)	Claim 2 recites, "training an assembling model by using output generated by the regression scoring model, output generated by the classification tree scoring model, output generated by the neural network scoring model, and output generated by the support vector machine scoring model".  The Applicant's Specification discloses in Par [0049], "For instance, we could use a group of models, one ("Model I") based on a random forest of classification trees, another, ("Model II"), based on a logistic regression, and a third ("Model III") based on a neural network trained with back-propagation, and aggregate their results by averaging", and in Claim 1 of the original application, "generating the optimized version of the first ensemble model by training the sub-model by using raw data of the feature subgroup for a second plurality of application data groups".  The Applicant's Specification does not disclose training the assembling model (or ensemble model) as whole; rather, each sub-model is trained and the results are combined into the assembling (or ensemble) model.  Accordingly, the Applicant has not disclosed how the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  



d)	Claim 3 recites, "with the linear regression model, generating a first metavariable from the new loan application data group; with the classifier, generating a second metavariable from the new loan application data group; with the regression tree, generating a third metavariable from the new loan application data group".  The Specification discloses generating metavariables from the training data, not from the new loan application data.  That is, the metavariables are created and tested in advance of analyzing the new loan data.  Accordingly, the Applicant has not disclosed how the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 2-3 are rejected under 35 U.S.C. 112(b), , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:


a)	Claim 2 recites, "training the regression scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree; training the classification tree scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree; training the neural network scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree; training the support vector machine scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree".  The Applicant's Specification discloses splitting data into training and test sets in Pars [0067] and [0068], feature selection in Pars [0069] and [0070], and a "Holland's" combined training and feature selection in Par [0071]. The Applicant's Specification does not disclose training a model using the output of the same or another model.  Applying the broadest reasonable interpretation in view of Specification and in view of the numerous rejections under 35 U.S.C. 112(b), the Examiner interprets each of the sub-models is trained by "using raw data of a selected subgroup of features" as disclosed in Claim 1 of the filed Application.

Dependent claim 3 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

b)	Claim 2 recites, "training an assembling model by using output generated by the regression scoring model, output generated by the classification tree scoring model, output generated by the neural network scoring model, and output generated by the support vector machine scoring model".  The Applicant's Specification discloses in Par [0049], "For instance, we could use a group of models, one ("Model I") based on a random forest of classification trees, another, ("Model II"), based on a logistic regression, and a third ("Model III") based on a neural network trained with back-propagation, and aggregate their results by averaging", and in Claim 1 of the original application, "generating the optimized version of the first ensemble model by training the sub-model by using raw data of the feature subgroup for a second plurality of application 

Dependent claim 3 inherits the deficiencies of its respective parent claim and is thus also rejected using the same rationale. 

c)	Claim 3 recites, "with the linear regression model, generating a first metavariable from the new loan application data group; with the classifier, generating a second metavariable from the new loan application data group; with the regression tree, generating a third metavariable from the new loan application data group".  The Specification discloses generating metavariables from the training data, not from the new loan application data.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the metavariables are created and tested in advance of analyzing the new loan data.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis).

	Step 1 - Do the Claims Embody a Process, Machine, Manufacture or Comp of Matter?
	Yes. The claims recite a method (i.e., a series of steps or process) for "building and validating credit scores" (Specification, Par [0009]).  The method is accomplished using a system of generic computing components (i.e., a central computer, an application server, a first user device, and a second user device).

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  Independent Claim 1 is directed to abstract ideas. The claim limitations recite:

 	generating a first ensemble credit scoring model that includes a regression scoring model, a classification tree scoring model, a neural network scoring model, and a support vector machine scoring model;
generating an optimized version of the first ensemble credit scoring model, wherein the optimized version of the first ensemble credit scoring model includes the regression scoring model, the classification tree scoring model, the neural network scoring model,  and the support vector machine scoring model;
generating an underwriting decision for the new loan application data group by using the optimized version of the first ensemble credit scoring model.

These claims are directed to Mathematical Concepts, an abstract idea.  Although the claims do not specifically recite a Mathematical Formula, the claims embody Mathematical Calculations as discussed in the October 2019 PEG.  For example on p. 4 the PEG states, "A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word 'calculating' in order to be considered a mathematical calculation. For example, a step of 'determining' a variable or number using mathematical methods or 'performing' a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation".  The PEG then recites an example of a judicial case that embodies a mathematical calculation without having a formula:  "performing a resampled statistical analysis to generate a resampled distribution, SAP Am., Inc. v. InvestPic, LLC".  Similarly, independent Claim 1 recites, "generating a prediction from a linear combination of data groups", "performing a logistic regression process on the first group of data groups and the first group of predictions to identify a first subgroup of the plurality of feature processors that are deemed predictors", "generating a prediction from a linear combination of data groups generated by the first subgroup of the plurality of feature 

	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.  The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include "a central computer, an application server, a first user device, and a second user device" generating and applying the ensemble model.  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer 

The claims additionally recite:
receiving a new loan application data group of a new credit applicant from an external first user device via a public network, the application server system being external to the central computer; with the application server system, providing the new loan application data group to the central computer;
with the central computer, providing the underwriting decision prediction result to an external second user device of an operator; and
with the second user device, displaying the underwriting decision

The Examiner asserts these limitations are extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  These additional limitations are necessary data gathering and outputting.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a central computer to perform the mathematical calculations amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.

In addition, the concept of creating an ensemble model does not amount to significantly more.  There are numerous prior art references that predate the instant application that disclose creating "ensemble" or "combined" or "composite" models from sub-models. See the Additional Prior Art Considered section below. 

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims embody additional limitations regarding details of model training, variable generation, and model scoring.  

Therefore, Claims 1-3 are rejected under 35 U.S.C. 101 as being directed to non-statutory 

10.	Claims 1-3 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because Claim 1 recites “a central computer generating an optimized version of a first ensemble model … wherein the central computer generating an optimized version of the first ensemble model comprises …”.  Par [0073] of the Specification discloses, "Any of the above-described processes and methods may be implemented by any now or hereafter known computing device. For example, the methods may be implemented in such a device via computer-readable instructions embodied in a computer-readable medium such as a computer memory, computer storage device or carrier signal".  Applying the broadest reasonable interpretation, “computer memory” can include both non-transient physical memory and/or carrier signals.  Signals are not patent eligible subject matter (See MPEP 2106.03(II)).  

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
		
		A person shall be entitled to a patent unless –  

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention, or

	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102 as being anticipated by U.S. Patent Application Publication No. 2011/0173116 entitled “System and Methods of Detecting and Assessing Multiple Types of Risks Related to Mortgage Lending" by inventor Rui Yan, et al., filed on January 13, 2010 (hereafter, Yan).

a)	Regarding Claim 1. Yan teaches:  

	with a central computer, generating a first ensemble credit scoring model that includes a regression scoring model, a classification tree scoring model, a neural network scoring model, and a support vector machine scoring model (Yan, [0008], [0010], [0077]).

with the central computer, generating an optimized version of the first ensemble credit scoring model, wherein the optimized version of the first ensemble credit scoring model includes the regression scoring model, the classification tree scoring model, the neural network scoring model,  and the support vector machine scoring model (Yan, [0086]). The Examiner interprets "the generated combined model 112 may be adjusted and/or retrained as needed" as disclosed in Yan embodies "generating an optimized version of the first ensemble credit scoring model" as claimed.

with an application server system, receiving a new loan application data group of a new credit applicant from an external first user device via a public network, the application server system being external to the central computer; with the application server system, providing the new loan application data group to the central computer (Yan, [0087], [0092], Figure 1A).

with the central computer, generating an underwriting decision for the new loan application data group by using the optimized version of the first ensemble credit scoring model (Yan, [0041], [0044], [0045]).

with the central computer, providing the underwriting decision prediction result to an external second user device of an operator; with the second user device, displaying the underwriting decision (Yan, [0088], [0089], [0137], [0144]).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of U.S. Patent Application Publication No. 2011/0112957 by inventor Ronald N. Ingram, et al., filed on November 10, 2010 (hereafter, Ingram):

a)	Regarding Claim 2, Yan teaches, "wherein the central computer generating the first ensemble credit scoring model comprises":

accessing training data that includes loan application data groups of credit applicants (Yan, [0047]);

identifying a group of features included in the training data (Yan, [0053], [0054]);

training a linear regression model by using training data for a first sub-group of the identified group of features; generating a classifier by using training data for a second sub-group of the identified group of features; generating a regression tree by using training data for a third sub-group of the identified group of features (Yan, [0054], [0121], [0125]).  The Examiner interprets "different modeling methods will typically select different sets of features" as disclosed in Yan Par [0054], and the example of using a split data set to train the neural network model and other supervised models as disclosed in Yan Par [0125] embodies training the various models 

training the regression scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree; training the classification tree scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree; training the neural network scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree; training the support vector machine scoring model by using output generated by at least one of the linear regression model, the classifier, and the regression tree (Yan, [0047], [0050], [0077]).

training an assembling model by using output generated by the regression scoring model, output generated by the classification tree scoring model, output generated by the neural network scoring model, and output generated by the support vector machine scoring model (Yan, [0084], [0085], [0086]).

b)	Regarding Claim 1, Yan does not teach:  wherein the public network is the Internet.  However, Ingram discloses in Par [0042], "FIG. 2 depicts in a block diagram the logical components of the system environment for calculating the assessment score for an individual. The system environment comprises a lending facilitation system 108 that is connected to a network 102, such as the Internet. A social networking service 106, banking institutions 112 and an assessment system 110 are also coupled to the network 102. The lending facilitation system may be used by registered users to facilitate loans between an individual borrower 202 and an individual lender 204. When making the loan, the lender 204 may use the assessment score, 

	At the time of the invention, it would have been obvious to person of ordinary skill in the art to combine receiving loan application data via a public network as disclosed in Yan with the network being the internet as a combination of prior art elements according to known methods to yield predictable results. 

13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Ingram in view of U.S. Patent Application Publication No. 2011/0161263 by inventor Taiyeong Lee filed on December 24, 2009 (hereafter, Lee):

a)	Regarding Claim 3, Yan teaches:

	with the regression scoring model, generating a first sub-score by using at least one of the first metavariable, the second metavariable, and the third metavariable; with the classification tree scoring model, generating a second sub-score by using at least one of the first metavariable, the second metavariable, and the third metavariable; with the neural network scoring model, generating a third sub-score by using at least one of the first metavariable, the second metavariable, and the third metavariable; with the support vector machine scoring model, generating a fourth sub-score by using at least one of the first metavariable, the second metavariable, and the third metavariable (Yan, [0036], [0044], [0070]).

with the assembling model, generating a final score by using the first sub-score, the second sub-score, the third sub-score, and the fourth sub-score; and generating the underwriting decision for the new credit applicant by using the final score (Yan, [0045], [0041])

b)	Yan teaches in Par [0054], "The complexity of the feature extraction is directly related to the modeling method … Different modeling methods will typically select different sets of features. The feature extraction for the combined model 112 may comprise identifying (1) the interaction among the individual model scores from the respective models 110, (2) the interaction between an individual model score and other input fields outside the scope of the respective model (such as loan amount or borrower's years on a particular job, in the case of mortgage fraud or default prediction), and (3) derivatives of such data. Once features are extracted, one or more feature selection algorithms may be performed to select the best subset of features that are most predictive and relevant. Feature selection methods can be classified as Wrapper, Filter, and Embedded, which are methods for selecting features for the purposes of building predictive models. In one embodiment, suitable feature selection methods include forward/backward stepwise selection, sensitivity analysis, correlation analysis, and class separability measure"; AND in Par [0063], "As shown in block 128 of FIG. 1A, the individual model scores and other data points are selected and processed (i.e. mathematically manipulated and/or combined) to create input features for the combined model at run time. For example, as discussed above, the individual model scores may need to be normalized on the same scale. In one embodiment, the selection and processing performed at run time are based on the outcome of the feature extraction step performed during the combined model creation process. As an example, if the feature extraction process (performed by the model combining module 122 in one embodiment) at time of model creation selects features A and B, the input selection module 128 

	Yan does not specifically teach:  with the linear regression model, generating a first metavariable from the new loan application data group; with the classifier, generating a second metavariable from the new loan application data group; with the regression tree, generating a third metavariable from the new loan application data group.  However, Lee discloses in Par [0034], "Derived variables may also be selected via an iterative process. For example, a random vector of coefficients may be generated to create a new derived variable. The predictiveness of the new derived variable may be determined, for example, via the assignment of a variable predictiveness value based on a statistical process. … Another random derived variable may then be generated and evaluated until a goal is reached. For example, the goal may be the selection of a threshold number of significant derived variables, the achievement of a cutoff statistic for model improvement, a number of derived variable generation iterations, or other criteria"; AND, in Par [0035], "The previously selected variables may then be combined with the new chosen derived variables to create an input space for a data model. For example, FIG. 10 is a chart depicting eight selected variables (one variable, duration, was dropped during the stepwise regression, as described with respect to FIG. 5, based on duration not being a significant predictor) and two selected derived variables formed using the generated random projection vectors. These ten variables may be used as the final input variables for a data mining operation. For example, they may be utilized as independent variables for a regression modeling"; AND, in Par [0036], "With reference back to FIG. 6, a regression analysis is performed with respect to the eight variables of the selected variable set at 612, and another regression analysis is performed with respect to the eight variables of the 

	At the time of the invention, it would have been obvious to person of ordinary skill in the art to combine "feature extraction for the combined model comprising identifying (1) the interaction among the individual model scores from the respective models" and "feature selection methods 

Additional Prior Art Considered
14.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application:

a)	U.S. Patent Publication No. 2012/0239613 by inventor Marius I. Danciu filed on March 15, 2011 teaches:  "Techniques are disclosed for generating an ensemble model from multiple data sources. In one embodiment, the ensemble model is generated using a global validation sample, a global holdout sample and base models generated from the multiple data sources. An accuracy value may be determined for each base model, on the basis of the global validation dataset. The ensemble model may be generated from a subset of the base models, where the subset is selected on the basis of the determined accuracy values" (Abstract).

b)	U.S. Patent Publication No. 2013/0103569 by inventor Krishna Gopinathan filed on October 20, 2011 teaches: "A structured reference credit decision device includes a database configured to store information related to applicants, potential customers, referencers, potential 

c)	U.S. Patent Publication No. 2003/0176931 by inventor Edwin Pednault filed on March 11, 2002 teaches: "The present invention generally relates to computer databases and, more particularly, to data mining and knowledge discovery. The invention specifically relates to a method for constructing segmentation-based predictive models, such as decision-tree classifiers, wherein data records are partitioned into a plurality of segments and separate predictive models are constructed for each segment. The present invention contemplates a computerized method for automatically building segmentation-based predictive models that substantially improves upon the modeling capabilities of decision trees and related technologies, and that automatically produces models that are competitive with, if not better than, those produced by data analysts and applied statisticians using traditional, labor-intensive statistical techniques. The invention achieves these properties by performing segmentation and multivariate statistical modeling within each segment simultaneously. Segments are constructed so as to maximize the accuracies of the predictive models within each segment. Simultaneously, the multivariate statistical models within each segment are refined so as to maximize their respective predictive accuracies" (Abstract). 

d)	Non-Patent Literature entitled "Feature Selection by Using Classification and Regression Trees (CART)" by H.R. Bittencourt and R.T. Clarke dated 8-23-2004.

e)	Non-Patent Literature entitled "Feature Selection with Ensembles, Artificial Variables, and Redundancy Elimination" by Eugene Tuv, Alexander Borisov, et al., published in the Journal of Machine Learning Research, pp. 1341-1366, July-2009.

f)	Non-Patent Literature entitled "Feature Selection" from Wikipedia and obtained in the Wayback machine at URL "https://en.wikipedia.org/wiki/Feature_selection" for September 1, 2011.

g)	Non-Patent Literature entitled "Feature Selection" from Wikipedia and obtained in the Wayback machine at URL "https://en.wikipedia.org/wiki/Feature_selection" for February 25, 2011.  The table on p. 6 of this reference shows numerous feature selection methodologies including "Regression", a "Classifier" column, "Decision Tree" with reference dates in the last column that predate the instant application. 


Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691